—Judgment unanimously affirmed. Memorandum: Pursuant to a remittal order of this Court, County Court conducted an in camera inspection of the notes of the prosecutor to determine whether *933they contained summaries of witness statements (see, People v Barrigar, 233 AD2d 845). The court concluded that the notes of the prosecutor do not contain summaries of witness statements but contain only questions for the witnesses prepared by the prosecutor. The notes have been submitted to this Court, and we agree with the court’s conclusion. The notes are the work product of an attorney and do not constitute Rosario material. (Resubmission of Appeal from Judgment of Onondaga County Court, Mulroy, J.—Sodomy, 1st Degree.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.